Citation Nr: 1434918	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  08-32 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for multiple sebaceous cysts.

2.  Entitlement to service connection for a rash on the face.

3.  Entitlement to service connection for a respiratory disability.

4.  Entitlement to service connection for dental extractions for compensation purposes.

5.  Entitlement to service connection for a bilateral foot disability. 


REPRESENTATION

Veteran represented by:	Larry Knopf, Esq.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from July to September 1987 and on active duty from April 1988 to January 1992 and from March 2005 to June 2006.  He also had periods of National Guard service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was afforded a videoconference hearing in April 2014 before the undersigned Veterans Law Judge (VLJ).  The transcript is of record.  The undersigned VLJ also held the record open for 60 days for the Veteran to submit treatment records from Dr. Taylor who treated the Veteran at the Vaughn Regional Medical Center.  Such records were not submitted.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The Board notes that the Veteran has raised the issue of entitlement to service connection for "dental extractions."  This issue for compensation purposes has been adjudicated by the RO, and the Veteran perfected an appeal as to this claim.  However, service connection may also be considered for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See Woodson v. Brown, 8 Vet. App. 352, 354 (1995).   The determination of whether service connection may be established for the purpose of outpatient dental treatment is based on the criteria set forth in 38 C.F.R. § 3.381 (2013).  Pertinently, the issue of entitlement to service connection for dental extractions for VA outpatient treatment purposes has been raised by the Veteran when he filed his service connection claim for dental extractions, but has not been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  Specifically, the AOJ should refer the claim for dental treatment to the appropriate VA medical center.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that the Veteran's complete service treatment records are unavailable for review.  In this regard, in February 2007, the RO requested the Veteran's service treatment records from the Records Management Center (RMC).  In a response received by the RO in April 2007, the RMC informed the RO that the Veteran's service treatment records are unavailable.  Pertinently, however, the RO did not inform the Veteran that his service treatment records were unavailable and of alternative evidence that he may submit in lieu of the service treatment records to substantiate his claims.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.27.b.  Accordingly, such should be accomplished on remand.  Furthermore, in an attempt to locate the Veteran's outstanding service treatment records, the RO should contact the National Guard following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Additionally, during the above-referenced videoconference hearing in April 2014, the Veteran indicated that he received treatment from Dr. Taylor and that he was seen at the Vaughan Regional Medical Center, a private facility.  See the April 2014 Board hearing transcript, pgs. 42-43.  He also stated that he had recent treatment for his multiple sebaceous cysts from the VA facility in Tuscaloosa, Alabama from Dr. Whitaker and for his bilateral foot disability from Dr. Das at the Selma Outpatient Clinic, a VA facility.  Id. at pgs. 12, 35-36.  The Board notes that these treatment records are not currently associated with the Veteran's claims folder.  Therefore, the Board finds that an attempt should be made to identify and associate these records with the claims folder.

Further, the Board notes that the medical evidence of record indicates treatment for acne on the Veteran's face.  In this regard, a VA treatment record dated February 2009 notes post inflammatory hyperpigmentation on the Veteran's face.  An April 2010 treatment record indicates acne scarring.  As such, the Board finds that a VA examination would be probative in order to determine if the Veteran has a disability manifested by a rash of the face that is related to any period of military service.  

Moreover, with regard to the Veteran's bilateral foot disability, he contends that this is related to an in-service injury in April 2006 when he slipped while getting out of a shower and that parachuting jumps during service may have also caused his current problems.  He currently contends that he experiences nerve damage in his feet.  Notably, the available service treatment records document the in-service shower injury.  As the record notes a current diagnosis of left foot strain, the Board finds that an opinion as to whether the Veteran's currently diagnosed left foot disability as well as any other foot disability, to include a foot disability manifested by nerve damage, is related to his military service should be obtained.  

Finally, with regard to the Veteran's multiple sebaceous cysts, a review of the record shows that the Veteran was last afforded a VA examination in November 2011 as to this disability.  He essentially contends that his service-connected disability has since increased in severity.  See the April 2014 Board hearing transcript, page 38.  Specifically, the Veteran testified at the April 2014 Board hearing that he has increased flare-ups, in particular around his eyes which causes blurred vision, redness, and soreness.  In light of the foregoing, the Board finds that a contemporaneous VA examination is warranted to ascertain the current severity of the Veteran's service-connected multiple sebaceous cysts.  

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  Of particular interest are medical records from Dr. Taylor and the Vaughan Regional Medical Center.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

2. Request all outstanding service treatment records from the Alabama National Guard.

3. Obtain outstanding VA treatment records, to include treatment records from the VA Medical Center in Tuskegee, Alabama, the Selma Outpatient Clinic and the VA facility in Tuscaloosa, Alabama.  All attempts to secure this evidence must be documented in the claims folder/Virtual VA and VBMS eFolders.

4. If, after making reasonable efforts to obtain any outstanding non-Federal records the AOJ is unable to secure same or if after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

If additional service treatment records are not obtained, the Veteran should also be notified of alternate sources of evidence that can supplement the available records.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.27.b.

5. After the above development is completed, to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral foot disability.  The claims file, and any pertinent records contained in the Virtual VA and VBMS eFolders, must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and the physical examination, the examiner is asked to render an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran has a bilateral foot disability, to include his left foot strain diagnosed in November 2011 or any foot disability manifested by nerve damage, that is related to any period of military service, to include treatment for an injury to his left foot in April 2006 when he slipped while coming out of the shower as well as from parachuting jumps.  

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

6. Schedule the Veteran for a VA skin examination to determine the current severity of his multiple sebaceous cysts, to include limitation of function of any affected body part, to include the eyes.  The claims file, and any pertinent records contained in the Virtual VA and VBMS eFolders, must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Additionally, with regard to VA treatment records documenting the Veteran's treatment for post inflammatory hyperpigmentation of the face and acne scarring in 2009 and 2010, the examiner should also render an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's rash on the face is related to his military service.    

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

7. Thereafter, readjudicate the claims.  If any benefits sought on appeal remain denied, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



